AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty _Case (Modified)                                                                Page I of I


                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                      v.                                       (F0r Offenses Committed On or After November I, 1987)


                         Timoteo Duran-Luz                                     Case Number: 3:20-mj-20561

                                                                               Holl S Hanover
                                                                               Defendant's Attorne


REGISTRATION NO. 28430408
                                                                                                             FIL
THE DEFENDANT:                                                                                                  MAR 12 2020
 lg] pleaded guilty to count(s) _l~of~C~o~m~·_p_pl~m~·n'.!.t_ _ _ _ _ _ _ _ _ _                 --t_ __j~;:;:;;;:;:;;;.~~:oii@i'r¼...mr\
 D was found guilty to count( s)                                                                       CL
                                                                                                     QUTHEAl-1'.0ISTRI
                                                                                                                       CT OF CALlfO ·
                                                                                                                                DEPUTY
       after a plea of not guilty.                                                BY ..
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                             Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1
 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s) - - - - - - - - - - - - - - - - - - - ' - dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               D TIME SERVED                              ~ - - -'JO
                                                                                 - " c - - - - - - - - days
 lg] Assessment: $10 WAIVED t:8:1 Fine: WAIVED
 lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney forthis district within 30 days
of any change of naJne, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, March 12, 2020
                                                                            Date of Imposition of Sentence


-,~           DUSM
                                                                            :Micfiae{J. Seng
                                                                            HONORABLE MICHAELI. SENG
                                                                            UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                       3:20-mj-20561
